Citation Nr: 0101571	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-21 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for a stomach disability 
as secondary to service connected chronic lumbosacral 
strain.

2. Entitlement to an increased rating for service-connected 
chronic lumbosacral strain, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1986, and from April 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claim of 
entitlement to service connection for a stomach disability as 
secondary to his service connected lumbosacral strain, and 
which increased the veteran's rating for his service 
connected lumbosacral strain to a 20 percent evaluation. 

The claim of entitlement to service connection for a stomach 
disability secondary to the service-connected chronic 
lumbosacral strain will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased rating 
for his service connected lumbosacral strain on appeal has 
been obtained by the RO.

2. The veteran's chronic lumbosacral strain is currently 
manifested by pain, some limitation of motion, narrowing 
of disc space the level of L-5/S-1 on X-ray, and 
osteophyte formation, and some degenerative disc disease.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
veteran's service connected chronic lumbosacral strain have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that an increased 
rating is warranted for the veteran's chronic lumbosacral 
strain.  The Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

A review of the record reflects that service connection was 
established for a chronic lumbosacral strain at a 10 percent 
level by a November 1994 RO decision.  This decision was 
based on service medical records that showed the veteran was 
treated on several occasions for low back pain, the fact that 
he was discharged from the service with disability severance 
pay, and the report of VA outpatient treatment records and an 
examination, which indicated that he veteran suffered from 
lumbosacral strain.  A rating decision dated June 1998 
confirmed this rating. 

In November 1998, the veteran applied for an increased rating 
for his lumbosacral strain.  The veteran was granted an 
increase to a 20 percent evaluation by a rating action of 
February 1999.  However, the veteran and his representative 
maintain that the evaluation currently assigned for the 
veteran's service-connected chronic lumbosacral strain is not 
adequate, given the current symptomatology of this 
disability.  The recent, relevant evidence of record includes 
the reports of VA outpatient treatment records and VA 
examinations.

In the report of a January 1999 VA examination, the veteran 
reported that he had suffered from low-back pain for several 
years.  He indicated that he had back pain with stiffness and 
easy fatigability, and that the pain radiated into his legs 
at times.  He reported using Motrin and Tylenol which helped 
some, but did not entirely get rid of his pain.  The veteran 
denied any flare-ups, but stated that his back has hurt the 
same amount every day since l990.  He indicated that lying 
down for prolonged periods would worsen the pain, as would 
standing and sitting for more than an hour.  He reported 
experiencing sharp, stabbing pain on some days.  He indicated 
that he used a back brace when he could not tolerate the pain 
or when Motrin is not helping him, but there is no particular 
pattern to this.  He stated that all his problems began while 
he was in the Persian Gulf, after he spent several days 
loading and unloading military supplies.  The veteran 
reported that his back disability does affect his usual 
occupation and daily activities as he works as an assistant 
maintenance worker.  He stated he could not do any lifting 
and had to do light duty, and that affected his ability to 
get a better job.  The veteran reported that he does not 
sleep well at night which affects his energy level the next 
day.  The veteran reported being unable to sit and stand and  
play with his children.

Upon physical examination using a goniometer, the veteran was 
found to be able to flex actively, passively, and against 
resistance to 70 degrees.  He could perform lateral bending 
to 20 degrees, but experienced pain at 20 degrees.  The 
veteran had extension to 10 degrees at which point he 
experienced pain in his low back.   He was unable to go past 
20 degrees on passive range of motion, secondary to pain on 
lateral bending.  The veteran experienced increased pain at 
45 degrees of flexion through 70 degrees, his maximum 
flexion.  He had no increased pain prior to 45 degrees of 
flexion.  Pain was shown by facial grimace with extension and
flexion.  The veteran also had a small lumbar paraspinous 
spasm, and was nontender over the paraspinous muscles.  He 
was tender over his lumbar spine to deep palpation.  There 
was no fixed deformity of his posture.  His back was 
visualized from the side with normal cervical, thoracic, and 
lumbar curvature.  There was no difference noted in the 
height of his shoulders, iliac crest, or skin creases below 
the buttocks.  There were no neurological abnormalities 
noted.  Deep tendon reflexes were 4/4 in the bilateral lower 
extremities.  Sensory, motor, and strength were intact and 
equal bilaterally, and straight leg raise test was negative.

The result of X-rays taken at that time showed that alignment 
and height of vertebral bodies was maintained.  There was 
mild narrowing of the disk space at the level of L-5/S-1, 
with minimal hypertrophic formation of the L-4/5.  The 
lumbosacral joints were maintained.  The examiner's diagnoses 
were of mechanical low-back pain, and narrowing of disk space 
at the level of L-5/S-1 on X-ray.

The veteran was seen again in June 1999 for a magnetic 
resonance imaging (MRI) study.  The report of the MRI 
indicated that there was minimal straightening of the 
veteran's normal lumbar lordosis.  The lumbar vertebrae 
demonstrated normal vertebral height and bone marrow signal.  
The conus medullaris terminated at approximately the T12/L1 
and appeared grossly normal.  At T 10/11, there was a small 
central herniated nucleus pulposus which caused mild 
impression on the thecal sac.  At L4/5, there was a diffuse 
annular disc bulge which caused flattening of the ventral 
thecal sac and mild canal stenosis.  The neural foramina 
appeared patent at that level. The neural foramina appeared 
patent throughout the lumbar spine, without evidence of 
significant narrowing. 

Chest X-rays taken May 1999 noted a minimal degree of 
degenerative disc disease of the thoracic spine.  The report 
of outpatient treatment from May 1999 indicated 
that the veteran reported such severe back pain that he could 
not stand up. 

A report of outpatient treatment shows that the veteran was 
seen for low back pain in March 1999.  In May 1999, the 
veteran was given a doctor's excuse from work for a week, and 
upon his return, was instructed to engage in no heavy lifting 
greater than 30 pounds, and to do no bending until his 
evaluation in July 1999.  The veteran was seen several times 
at the VA on an outpatient basis for back pain, from June 
through October 1999.

The report of a VA examination dated December 1999 indicates 
that the veteran reported having chronic back pain since an 
injury to his back in service in 1990.  The veteran described 
the back pain as intermittent with occasional radiation down 
the right leg, and occasional severe episodes.  The veteran 
also reported some burning pain radiating down into his right 
ankle to the top of his right foot.  The veteran felt 
decreased sensation to touch and increased cold sensitivity 
on both anterior thighs. 

Upon examination, the veteran's posture was found to be 
maintained with a back brace, and there was no listing to the 
right or left of the lumbosacral spine.  The veteran's gait 
was slow with a mild limp on the right.  The veteran had some 
tenderness of the right sacroiliac joint.  The paraspinals 
were nontender and there was no significant spasm noted.  
There was no evidence of muscle atrophy or
asymmetry, no swelling, effusion, tenderness, or joint 
laxity.  Sensation was intact
throughout the lower extremities with the exception of 
objective decreased sensation on the anterior aspect of each 
thigh down to the knee.  The report of a chest X-ray revealed 
tiny osteophytes as L2 and L3-L5.

The veteran reported that he had daily low back pain, which, 
on a scale of zero to ten, he rated as a six.  He reported 
using a transcutaneous electrical nerve stimulation (TENS) 
unit and heat at home as needed, and had a pending 
appointment in the Pain Clinic.  The veteran indicated that 
he has occasional radiation down his right leg posteriorly 
which does not go below the
Knee.  He also complained of bilateral numbness of both 
anterior thighs which has been present since the 1990's.

Upon specific examination of the veteran's spine, it was 
noted that the veteran walked with a slightly antalgic gait, 
and was somewhat tender over the right sacroiliac joint but 
the sacroiliac notch was not tender.  The veteran had a 
positive straight leg raise on the right at 45 degrees and on 
the left at 90 degrees.  There was no palpable spasm of the 
paraspinal muscles.  The veteran had good range of motion of 
the lumbar spine but some exacerbation of his low back pain 
with flexion forward of the cervical spine at approximately 
20 degrees.  Backward extension did not cause exacerbation.  
Lateral flexion at 30 degrees caused some cervical pain when 
looking to the right.  Lateral flexion to the left was 40 
degrees without pain.  The lumbar spine forward flexion was 
80 degrees, extension backward was 35 degrees, lateral 
flexion was 40 degrees and rotation was 30 degrees in both 
directions.  The veteran did have some grimacing with painful 
motion.  He was able to lay down flat on the table but would 
bend his knees and had increased pain with straightening of 
his legs on the table.  Muscle strength was plus five over 
five in upper and lower extremities.  There was no evidence 
of loss of normal curvature of the lumbar, cervical or 
thoracic spine.

The examiner's impression at that time was of lumbar 
arthralgia.  The examiner indicated that the amount of the 
pain the veteran expressed was not evidenced clinically.  The 
examiner noted that the veteran did have limited work options 
available to him based on his prior education and work 
experience.  Review of a CT scan of the lumbar spine in April 
1999 showed some disc space narrowing at L3-4 and L5-S1.  
There was a left sided disc bulge at L3-4, however, the 
veteran's radicular symptoms were on the right.  There was 
also mention of a central disc bulge at L5-S1.  The examiner 
indicated that the veteran may have a contributory factor of 
depression for which he was being treated.  The examiner 
indicated that the veteran might be a good candidate for a 
retraining program with less physical demands than roofing 
and maintenance.

Outpatient treatment records from December 1999 and January 
2000 show that the veteran continued to complain of pain in 
his lower back.

As noted, it is maintained that the 20 percent disability 
evaluation currently assigned to the veteran's chronic 
lumbosacral strain is not adequate.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the veteran's service-connected 
lumbosacral strain is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000), for 
lumbosacral strain.  That code provides for a 20 percent 
rating for a lumbosacral strain manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
provided for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

In addition, applicable regulations provide that the 
veteran's lumbosacral strain may be rated on the basis of 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2000).  A 20 percent evaluation requires a moderate 
limitation of motion.  A 40 percent evaluation is warranted 
for severe limitation of motion.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the U.S. Court of Appeals for 
Veterans Claims (Court) expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. 
§ 4.45.  It was also held that the provisions of 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) do not forbid consideration 
of a higher rating based on greater limitation of motion due 
to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's lumbosacral strain is properly rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2000).  The Board notes that the veteran does not have 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, or marked limitation of forward bending in 
standing position, such that a higher rating is warranted 
under Diagnostic Code 5295.  Further, while the veteran has 
some loss of lateral motion, and narrowing of joint space as 
shown on X-ray, he does not have any abnormal mobility on 
forced motion, such that a higher rating would be warranted 
under this Diagnostic Code. 

In addition, a disability evaluation higher than 20 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000) is not 
warranted.  In this decision the Board has certainly 
considered, as pursuant to DeLuca, the pain associated with 
the veteran's chronic lumbosacral strain in rating this 
disability; however, the medical evidence does not 
demonstrate that pain on motion and other functional 
limitation associated with the disability is as such to 
warrant any more than a 20 percent evaluation under 
Diagnostic Code 5292 for limitation of lumbar spine motion.  
It is noted that during the January 1999 examination, pain 
was elicited from 45 to 70 degrees in flexion, and during the 
December 1999 examination, some pain was noted during flexion 
to 80 degrees, which the examiner noted was not evidenced 
clinically.  That said, the Board finds that the functional 
loss associated with the service-connected lumbosacral strain 
is not to the extent as to warrant an evaluation higher than 
20 percent under Diagnostic Code 5292.  Put another way, even 
considering pain on motion, as per DeLuca, there is no 
indication that the veteran suffers from more than a moderate 
limitation of motion, such that a higher rating would be 
warranted.  

Finally, the Board notes that the veteran has complained of 
at least occasional radiation of pain down his right lower 
extremity.  However, the objective medical evidence does not 
reflect in any way that such complaints are analogous to 
severe (or even moderate) intervertebral disc syndrome, with 
recurring attacks and intermittent relief, such that 
consideration of a higher evaluation is warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  


ORDER

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling, is denied.


REMAND

The veteran and his representative contend that service 
connection is warranted for a stomach disability.  
Specifically, the veteran alleges that the medicine he takes 
for his service connected chronic lumbosacral strain upsets 
his stomach and has caused him to develop a stomach 
condition.

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  Further, secondary service connection will 
be granted when a disability is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (2000).  Secondary service connection may be 
established for a disorder that is aggravated by a service-
connected disability.  Allen v. Brown, 8 Vet. App. 374 
(1995).

Recently, Congress amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to reflect that VA has a 
duty assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106, as well as 
the accomplishment of a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board notes that there are several outpatient treatment 
reports of record which do indicate that the veteran has some 
stomach problems.  Specifically, an outpatient treatment 
record dated March 1999 indicates that the veteran suffers 
from "dyspepsia aggravated by [M]otrin which helps [his] low 
back pain."  The note further indicates that the veteran is 
taking Carafate to help with his dyspepsia from Motrin.

The Board further notes that the veteran has never undergone 
a VA examination for his stomach problems.  As such, and to 
comply with the dictates of the Veterans Claims Assistance 
Act of 2000, the Board is of the opinion that a VA 
examination of the veteran would be helpful to determine the 
etiology and severity of the veteran's stomach problems.

Accordingly, this claim is REMANDED for the following 
development:

1. The RO should obtain the names and 
addresses of all recent medical care 
providers who have treated the veteran 
for any stomach disability.  After 
securing any necessary release(s), the 
RO should obtain any records which 
have not previously been associated 
with the claims folder.  If the search 
for any of the requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
examination to determine the severity 
and etiology of his stomach 
disability(ies), if diagnosed.  All 
necessary tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The entire claims folder, to 
include a complete copy of this 
remand, must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion as to 
whether it is as least as likely as 
not that any stomach disability the 
veteran suffers from is related to or 
aggravated by the medicine he takes 
for his service connected chronic 
lumbosacral strain.  Specific reasons 
should be given for the examiner's 
opinions.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim of entitlement to service 
connection for a stomach disability 
secondary to the service-connected 
chronic lumbosacral strain in light of 
all pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

6. If this claim on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate supplemental 
statement of the case, and afford him 
the opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument on this matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals



 



